UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                             LIND, KRAUSS, and BORGERDING
                                 Appellate Military Judges

                            UNITED STATES, Appellee
                                        v.
                    Sergeant CHRISTOPHER M. SAULSBERRY
                          United States Army, Appellant

                                      ARMY 20120132

                 Headquarters, 3rd Infantry Division and Fort Stewart
                          Tiernan P. Dolan, Military Judge
                  Colonel Randall J. Bagwell, Staff Judge Advocate


For Appellant: Colonel Patricia A. Ham, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Jacob D. Bashore, JA; Captain Brian J. Sullivan, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L. Varley, JA;
Major Catherine L. Brantley, JA; Captain Jessica J. Morales, JA (on brief).


                                        17 April 2014

                                 ----------------------------------
                                  MEMORANDUM OPINION
                                 ----------------------------------

  This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

BORGERDING, Judge:

       An enlisted panel sitting as a general court-martial convicted appellant,
contrary to his pleas, of assault with the intent to inflict grievous bodily harm and
burglary in violation of Articles 128 and 129, Uniform Code of Military Justice, 10
U.S.C. §§ 928, 929 (2006) [hereinafter UCMJ]. The convening authority approved
the adjudged sentence of a bad-conduct discharge, confinement for three years,
forfeiture of all pay and allowances, and reduction to the grade of E-1 and credited
appellant with 170 days of confinement against the sentence to confinement.

       This case is now before the court for review under Article 66, UCMJ.
Appellant assigns two errors and raises four matters pursuant to United States v.
Grostefon, 12 M.J. 431 (C.M.A. 1982). Appellant’s second assignment of error
alleging ineffective assistance of counsel in the sentencing phase of his court-martial
merits discussion but no relief.
SAULSBERRY — ARMY 20120132

                                       FACTS

       The charges against appellant resulted from his actions on 15 August 2011,
when he unlawfully broke in and entered the home of his ex-wife, Specialist (SPC)
BG, and stabbed Sergeant (SGT) JG, who was staying in the home, in the back with
a metal syringe from a turkey injector. Appellant was represented at trial by Mr.
MS, civilian defense counsel, and Major (MAJ) SC, trial defense counsel. Mr. MS
handled the majority of the merits phase of the trial whereas MAJ SC conducted all
cross-examination, direct examination, and argument during the sentencing phase.

       Major SC called four sentencing witnesses on appellant’s behalf during the
defense case in extenuation and mitigation. Appellant’s mother described him as a
quiet child who “[n]ever was any trouble.” He was good in school, played
basketball and had lots of friends. He was “just a good child.” Appellant’s mother
also testified that appellant was very proud of his military service. She wanted him
to leave the Army after his second tour in Iraq, but appellant told her he wanted to
make the military his career and that he liked serving his country. She further told
the panel that the family was “behind him 100 percent” and would do whatever they
needed to do to help appellant put this incident behind him and get restarted in
society.

       Appellant’s uncle described him as a “happy child” who was raised by his
grandparents on a farm. He told the panel appellant had a good work ethic and
followed orders on the farm; he was a “good kid.” The uncle also testified that the
family was there to “help him put this behind him” and would do what needed to be
done to “rectify the situation.” The uncle felt that there was a place in society for
appellant. Next, appellant’s aunt testified much as his mother and uncle did, telling
the panel that appellant was a “sweet” child who was never in any trouble and that
she was willing to help him “recover” and that she believed there was a place in
society for appellant.

        Finally, trial defense counsel called appellant’s ex-wife, MA. MA first
testified during the defense case-in-chief on the merits, offering, inter alia, her
opinion that appellant was truthful and not a violent person and that SPC BG, who
was her first cousin, was not an honest person. During her testimony on sentencing,
MA testified that appellant missed much of their daughter’s life because of
deployments, but that he “support[ed] her emotionally” and provided for her
financially, to include needed medical benefits. She described appellant as
“dependable” and “loyal” and “devoted to the military,” as well as a good father.

       Major SC also submitted a 65-page “good soldier packet” that contained
appellant’s ERB, several Army Commendation Medals (including two for service in
Iraq); various other awards, including a Combat Action Badge; his prior Honorable
Discharges; several educational accomplishments; and documents from his time in



                                          2
SAULSBERRY — ARMY 20120132

pretrial confinement which show that his evaluations and work ratings were
primarily deemed “above average.” Defense counsel also submitted a written
statement from a fellow soldier who indicated that appellant was “respectful, kind,
and willing to help.”

       At the close of the defense case in extenuation and mitigation, defense
counsel read appellant’s unsworn statement. In it, appellant apologized and took
responsibility for what he had done. After a brief description of his childhood,
appellant spoke at length about his experiences in the military, to include his
deployments to Iraq and how much he loved being in the Army. During her closing
argument, MAJ SC urged the panel to look at appellant’s entire life and not simply
the one act for which he was convicted. She briefly noted that he served honorably
for a long time in the military 1 and that he “had no UCMJ.” She also informed the
panel that “members of his battery have been here in support of him for two days.
That shows that he is a man who served honorably that other people looked up to
and respected.”

       In addition to presenting the defense case in extenuation and mitigation, MAJ
SC impeached the testimony of one government witness and effectively cross-
examined the remaining two government witnesses. First, during the government’s
case in aggravation, trial counsel elicited from SPC BG that after the incident, her
children did not like to sleep in dark rooms and had to have night lights or
televisions on at night. In response, trial defense counsel established through
appellant’s mother that these children routinely left televisions on in their rooms
before 15 August 2011. Second, after SGT JG’s counselor testified that she
diagnosed SGT JG with post-traumatic stress disorder (PTSD) as a result of the
stabbing, trial defense counsel established on cross-examination that the counselor
put in her notes that the PTSD was deployment-related, and that SGT JG identified
his divorce and the military as stressors for him. On cross-examination of both the
counselor and again from SGT JG, defense counsel elicited that SGT JG had “anger
issues” prior to the stabbing, that SGT JG had received punishment under Article 15,
UCMJ for assault prior to the stabbing, and that after the stabbing SGT JG had an
altercation with his supervisor or superior for which he did not receive punishment
after the counselor spoke to his First Sergeant.

        On appeal, appellant now claims that MAJ SC was ineffective because she
failed to contact four specific witnesses who would have, according to appellant,
testified as to military performance and rehabilitative potential. In an affidavit filed
before this court, appellant avers that he gave MAJ SC the names of Staff Sergeant
(SSG) CT; SSG SM; SPC DW; and First Sergeant (1SG) (Ret.) JJ, all of whom were
in appellant’s battery at Fort Stewart. Appellant maintains that MAJ SC told him, a

1
  Appellant’s ERB, submitted by the defense as part of the good soldier packet,
indicated that he had served 14 years at the time of the trial.


                                           3
SAULSBERRY — ARMY 20120132

few days before his court-martial, that she was “unable to get in touch” with these
individuals. To support his affidavit, appellant has provided affidavits from SSG
SM and 1SG JJ, but has provided nothing from SSG CT or SPC DW. In addition,
appellant has provided an affidavit from a SGT EH, despite the fact that he does not
mention SGT EH in his affidavit.

       On 13 August 2013, upon motion by the government, we ordered affidavits
from both Mr. MS and MAJ SC to address appellant’s allegations of ineffective
assistance of counsel. Mr. MS provided a short affidavit essentially deferring all
answers to MAJ SC. Major SC provided a three-page affidavit with attachments
detailing her pre-trial investigation with respect to evidence in extenuation and
mitigation and explaining her strategy during the sentencing phase of the court-
martial. She specifically denies that appellant requested 1SG (Ret.) JJ or SSG SM to
testify on his behalf. She does not offer any information as to SSG CT or SPC DW.

                                         LAW

       The Sixth Amendment guarantees an accused the right to the effective
assistance of counsel. United States v. Gooch, 69 M.J. 353, 361 (C.A.A.F. 2011)
(citing United States v. Gilley, 56 M.J. 113, 124 (C.A.A.F. 2001)). To establish that
his counsel was ineffective, appellant must demonstrate “both (1) that his counsel's
performance was deficient, and (2) that this deficiency resulted in prejudice.”
United States v. Green, 68 M.J. 360, 361 (C.A.A.F. 2010) (citing Strickland v.
Washington, 466 U.S. 668, 687 (1984)). This two-part test found in Strickland
applies to sentencing hearings. United States v. Alves, 53 M.J. 286, 289 (C.A.A.F.
2000) (citations omitted).

       We review both prongs of the Strickland test de novo. United States v.
Mazza, 67 M.J. 470, 474 (C.A.A.F. 2009) (citing United States v. Anderson, 55 M.J.
198 (C.A.A.F. 2001); United States v. Wean, 45 M.J. 461, 463 (C.A.A.F. 1997)).
Under the first prong, appellant must show “counsel made errors so serious that
counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth
Amendment.” Strickland, 466 U.S. 687. When challenging the performance of trial
defense counsel, the appellant “bears the burden of establishing the truth of the
factual allegations that would provide the basis for finding deficient performance.”
United States v. Tippit, 65 M.J. 69, 76 (C.A.A.F. 2007) (citation omitted).
Generally, appellate courts “will not second-guess the strategic or tactical decisions
made at trial by defense counsel.” Mazza, 67 M.J. at 475 (citations omitted).

        The prejudice prong of the test for ineffective assistance of counsel requires a
showing that the “counsel's errors were so serious as to deprive the [accused] of a
fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687. The test is
whether “there is a reasonable probability that, but for counsel's unprofessional
errors, the result of the proceeding would have been different. A reasonable



                                           4
SAULSBERRY — ARMY 20120132

probability is a probability sufficient to undermine confidence in the outcome.” Id.
at 694.

       “On appellate review, there is a ‘strong presumption’ that counsel was
competent.” United States v. Grigoruk, 56 M.J. 304, 306–307 (C.A.A.F. 2001)
(citing Strickland, 466 U.S. at 689); United States v. Cronic, 466 U.S. 648, 658
(1984). To determine whether appellant has overcome this presumption of
competence, we apply the three-part test articulated by our superior court’s
predecessor in United States v. Polk:

                   1. Are the allegations true, and, if so, is there a
             reasonable explanation for counsel's actions?

                   2. If the allegations are true, did counsel's
             performance fall measurably below expected standards?

                    3. Is there a reasonable probability that, absent the
             errors, there would have been a different outcome?

32 M.J. 150, 153 (C.M.A. 1991).

                                      ANALYSIS

       As an initial matter, with respect to SSG CT and SPC DW, appellant provides
no affidavits, and offers no information as to what they would have said on his
behalf, or that they even would have agreed to testify on his behalf. We find that
with respect to these two individuals, appellant has failed to meet his burden to
establish “the truth of the factual allegations that would provide the basis for finding
deficient performance.” Tippit, 65 M.J. at 76; see also United States v. Clemente, 51
M.J. 547, 551 (Army Ct. Crim App. 1999) (citing United States v. Russell, 48 M.J.
139, 141 (C.A.A.F. 1998)) (“To establish that his counsel’s performance . . . fell
below an objective standard of reasonableness, the appellant must demonstrate that
the witnesses were available to testify and that their testimony would have assisted
the defense.).

        Next, because appellant and counsel have essentially filed conflicting post-
trial affidavits concerning whether or not appellant requested 1SG (Ret.) JJ and SSG
SM, pursuant to United States v. Ginn, 47 M.J. 236 (C.A.A.F. 1997), we must
analyze whether a post-trial evidentiary hearing is required. We find such a hearing
is not required in this case upon application of the first Ginn principle: “if the facts
alleged in the affidavit allege an error that would not result in relief even if any
factual dispute were resolved in appellant's favor, the claim may be rejected on that
basis.” Ginn, 47 M.J. at 248.




                                           5
SAULSBERRY — ARMY 20120132

       The affidavit from 1SG (Ret.) JJ states that while appellant was a “stellar
Soldier” as a private at Fort Campbell, as a sergeant at Fort Stewart and in Iraq, he
“did what he was told to do and was an average duty performer.” Further, while
1SG (Ret.) JJ said appellant would “do very well back in the military,” this was only
“if he was put under the right leadership.” We find that this lukewarm endorsement
of appellant as a Soldier creates no “reasonable probability” that, even had MAJ SC
interviewed and called 1SG (Ret.) JJ to testify on appellant’s behalf that “the result
of the proceeding would have been different.” Strickland, 466 U.S. at 694.

       We are left with the affidavit from SSG SM 2 in which he states that appellant
was a “top level noncommissioned officer” and had “100% rehabilitative potential in
society.” For the following reasons, we find that even if the facts alleged in
appellant’s affidavit are true and he did request that MAJ SC contact SSG SM and
ask him to testify during the sentencing hearing and she subsequently failed to do so,
under the totality of the circumstances in this case, there is no “reasonable
probability that . . . the result of the proceeding would have been different” had SSG
SM testified consistent with his affidavit on appellant’s behalf. Strickland, 466 U.S.
at 694. Thus, any alleged error by trial defense counsel would not result in relief
and we may reject appellant’s claim on this basis. Ginn, 47 M.J. at 248.

         First, this is not a case where trial defense counsel has failed to present any
evidence in extenuation and mitigation. See United States v. Weathersby, 48 M.J.
668 (Army Ct. Crim. App. 1998). To the contrary, as detailed above, in addition to
impeaching and cross-examining the government witnesses, MAJ SC presented four
witnesses, a good soldier packet and an unsworn statement on behalf of appellant, all
of which touched on appellant’s service and his rehabilitative potential. This
sentencing case reflects MAJ SC’s articulated overall strategy for presenting the
case in extenuation and mitigation in that she intended to “cross-examine the
complaining witnesses regarding the long-term effects since the incident and their
own prior and subsequent bad acts,” as well as to “have the panel see that
[appellant] was a good person who had a brief and unrepeated failure of judgment
related to his emotional state . . .” and “that he had served honorably and deserved a
second chance.”

      Second, neither is this a case where trial defense counsel has failed to conduct
any investigation into extenuation and mitigation. See generally, United States v.
Boone, 49 M.J. 187 (C.A.A.F. 1998); United States v. Alves, 53 M.J. 286 (C.A.A.F.
2000). According to her uncontested affidavit, MAJ SC interviewed three
noncommissioned officers whom appellant requested she contact, and she made




2
 We note that the military judge referred to one of the bailiffs at appellant’s trial as
“Sergeant M [same last name as the individual who provided the affidavit].”


                                           6
SAULSBERRY — ARMY 20120132

“repeated attempts” to contact a fourth NCO named by appellant. 3 With respect to
the three individuals she did speak to, MAJ SC articulated specific tactical reasons
as to why she did not call them to testify on behalf of appellant. We will not second
guess these tactical decisions. Mazza, 67 M.J. at 475. 4 Major SC conducted a
competent investigation into matters of extenuation and mitigation such that we can
be assured that her actions were reasonable “under prevailing professional norms.”
Padilla v. Kentucky, 559 U.S. 356, 366 (2010) (quoting Strickland, 466 U.S. at 688).
Thus, we cannot say that, even if she failed to contact SSG SM, MAJ SC’s entire
presentencing investigation taken as a whole fell measurably below expected
standards. Polk, 32 M.J. at 153. 5

        Finally, appellant was found guilty of burglary and assault with the intent to
inflict grievous bodily harm. He entered his ex-wife’s home in the very early
morning hours of 15 August 2011, approached SGT JG from behind as he was
bending over to retrieve socks for PT, and stabbed him in the back with a very large
needle-like object that resulted in SGT JG suffering from a punctured lung. Despite
MAJ SC’s advocacy during the sentencing phase, SPC BG and SGT JG testified that
they suffered emotional effects from appellant’s actions. Both testified that they had
trouble sleeping at night and experienced anxiety as a result of the attack. SGT JG

3
  This was SGT EH, who has submitted an affidavit to this court. In his affidavit,
SGT EH claims only that he never talked to MAJ SC and that she never asked him to
testify for appellant. Thus, there is no conflict between his and MAJ SC’s
affidavits. See United States v. Ginn, 47 M.J. 236 (C.A.A.F. 1997). Accordingly,
we find that MAJ SC made sufficient efforts to reach SGT EH, to include looking up
alternate phone numbers on AKO and leaving messages with the orderly room;
however, SGT EH never returned her calls.
4
  In short, 1SG W “relayed only a shallow and generic knowledge” of appellant and
was “unwilling to testify;” SSG F was a client of MAJ SC “concerning a domestic
incident” and she felt his circumstances would “impact his credibility as a witness
on behalf of [appellant]’s peacefulness and good military character;” and SGT O
(who was SPC BG’s ex-husband) “had no actual opinion or relevant knowledge of”
appellant and much of his opinion of SPC BG was “colored by their divorce.” We
find that MAJ SC provided a “reasonable explanation” for her actions. Polk, 32 M.J.
at 153.
5
 Major SC also interviewed a Sergeant First Class (SFC) D, appellant’s former
platoon sergeant. She interviewed him on her own initiative, not pursuant to a
request by appellant (although appellant authorized her to speak to SFC D).
Although she considered SFC D a “good sentencing witness,” MAJ SC ultimately
did not call him because SFC D later learned that appellant misrepresented his
whereabouts to SFC D on the date of the incident. As a result, SFC D “did not
actually continue to endorse [appellant] to be a good Soldier.”


                                          7
SAULSBERRY — ARMY 20120132

told the panel that since the stabbing, he “can’t have [his] back to open spaces” and
that every night before he goes to sleep and every morning before others are awake,
he walks through the house with a handgun and makes sure every door is locked and
no one is standing outside.

        For his crimes, appellant faced, inter alia, a dishonorable discharge and
fifteen years confinement. He was sentenced to, inter alia, a bad-conduct discharge
and three years’ confinement. 6 Thus, based on the overall combination of the
strength (or lack thereof) of the potential testimony now offered by appellant, the
case in extenuation and mitigation that was presented on appellant’s behalf, the
seriousness of appellant’s crimes and their particularly aggravating circumstances,
and the sentence he received, we find that there is no “reasonable probability that . .
. the result of the proceeding would have been different” had MAJ SC contacted and
or called the witnesses appellant now alleges she disregarded. Strickland, 466 U.S.
at 694.

                                    CONCLUSION

      After considering the entire record, the parties' briefs, and those matters
personally raised by appellant pursuant to Grostefon, the findings of guilty and the
sentence are AFFIRMED.


      Senior Judge LIND and Judge KRAUSS concur.


                                               FOR  THECOURT:
                                               FOR THE  COURT:



                                               ANTHONY O. POTTINGER
                                               ANTHONY        O. ofPOTTINGER
                                               Chief Deputy Clerk   Court
                                               Acting Clerk of Court




6
 Trial counsel argued for, inter alia, 10 years confinement and a dishonorable
discharge.


                                           8